Exhibit 10.7

Confidential Treatment Requested. Confidential treatment has been requested for
portions of this exhibit. The copy filed herewith omits the information subject
to the confidentiality request. Omissions are designated as “[Redacted].” A
complete version of this exhibit has been filed separately with the Securities
and Exchange Commission.

FIRST AMENDMENT TO

CREDIT CARD PROGRAM AGREEMENT

This FIRST AMENDMENT TO CREDIT CARD PROGRAM AGREEMENT, dated as of June 1, 2005,
(this “Amendment”) is made and entered into as of October 24, 2005, by and among
Federated Department Stores, Inc., a Delaware corporation, (“FDS”), FDS Bank, a
federally-chartered stock savings bank (“FDS Bank”), FACS Group, Inc., an Ohio
corporation (“FACS”, and together with FDS and FDS Bank, the “FDS Companies”),
Macy’s Department Stores, Inc., an Ohio corporation (“Macy’s”), Bloomingdale’s,
Inc., an Ohio corporation (“Bloomingdale’s”), and Citibank, N.A., a national
banking association (“Bank”).

WHEREAS, the FDS Companies and Bank parties hereto are parties to that certain
Credit Card Program Agreement dated as of June 1, 2005 (the “Program
Agreement”);

WHEREAS, the parties hereto have agreed that Macy’s and Bloomingdale’s shall be
parties to the Program Agreement and to make certain other changes to the
Program Agreement as set forth herein; and

WHEREAS, the parties hereto desire to amend the Program Agreement in accordance
with Section 18.5 of the Program Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

1. Defined Terms. Capitalized terms used without definition in this Amendment
have the meanings assigned to them in the Program Agreement.

2. Amendment of Section 1.1.

(a) Clause (ii) of the definition of “Account” in Section 1.1 of the Program
Agreement is hereby amended by adding “(subject to Schedule 2.1(b))” immediately
before the words “the Employee Accounts”.

(b) The definition of “Business Plan” in Section 1.1 of the Program Agreement is
hereby amended by replacing the words “on or prior to” with the words “within
120 days after”.



--------------------------------------------------------------------------------

(c) The definition of “Cardholder Indebtedness” in Section 1.1 of the Program
Agreement is hereby amended by replacing such definition in its entirety with
the following definition:

“Cardholder Indebtedness” means all amounts charged and owing to Bank or FDS
Bank (subject to Schedule 2.1(b) with respect to the Employee Accounts) by
Cardholders with respect to Accounts (including principal balances from
outstanding charges, charges for Approved Ancillary Products, balance transfers,
convenience checks, cash advances, finance charges, NSF fees, late charges,
pay-by-phone fees and any other fees and charges), whether or not billed, less
the amount of any credit balances owing by Bank and FDS Bank (subject to
Schedule 2.1(b) with respect to the Employee Accounts) to Cardholders, including
in respect of any payments and any credits associated with returns of goods
and/or services and other credits and adjustments, whether or not billed.

(d) The definition of “Credit Card Agreement” in Section 1.1 of the Program
Agreement is hereby amended by replacing such definition in its entirety with
the following definition:

“Credit Card Agreement” means the Credit Card agreement between Bank (including
as an assignee of FDS Bank, GE Bank or May Bank (as defined in the Purchase
Agreement)) or FDS Bank (subject to Schedule 2.1(b) with respect to the Employee
Accounts) on the one hand and a Cardholder on the other hand (and any
replacement of such agreement), governing the use of an Account, together with
any amendments, modifications or supplements that now or hereafter may be made
to such Credit Card Agreement (and any replacement of such agreement).

(e) The following definition is hereby added to Section 1.1 of the Purchase
Agreement immediately before the defined term “Parties”:

“Original Agreement” means this Agreement without giving effect to any
modifications, alterations, supplements or amendments hereto.

(f) The definition of “Program Assets” in Section 1.1 of the Program Agreement
is hereby amended by adding “, except to the extent owned by FDS Bank”
immediately after the parenthetical clause and before the period.

(g) The definition of “Transition Plan” in Section 1.1 of the Program Agreement
is hereby amended by replacing the words “on or before” with the words “within
120 days after”.

3. Amendment of Section 2.1. Section 2.1 of the Program Agreement is hereby
amended by replacing such section in its entirety as follows:

Section 2.1 Credit Program.

 

2



--------------------------------------------------------------------------------

(a) Beginning as of the Effective Date, Bank shall offer and issue the FDS
Credit Cards (other than the Employee Accounts, which shall be offered and
issued by FDS Bank and administered in accordance with this Agreement), and
shall issue (or arrange to be issued by an Affiliate or another third party
acceptable to FDS or currently offering such products on Bank’s behalf) the
Approved Ancillary Products. Bank shall promptly open a new Account and issue a
new Private Label Credit Card or Co-Branded Credit Card with respect to each
Credit Card Application approved in accordance with the Risk Management
Policies.

(b) The credit program with respect to all Employee Accounts is set forth in
Schedule 2.1(b).

(c) To the extent approved in accordance with the terms of this Agreement, in
addition to the FDS Credit Cards and Approved Ancillary Products, the Program
shall include such other Ancillary Products and other payment products as shall
be incorporated in the Program in the future.

4. Amendment of Section 2.2(a). Section 2.2(a) of the Program Agreement is
hereby amended by adding “Section 2.1(b), Schedule 2.1(b) and” immediately after
“Except as otherwise provided in” and immediately before “this Section 2.2”.

5. Amendment of Section 4.3(a)(i). Section 4.3(a)(i) of the Program Agreement is
hereby amended by adding the following words immediately after the semicolon:

provided that, with respect to the Employee Accounts, FDS Bank shall establish
all FDS Bank Policies and Terms as set forth in Schedule 2.1(b);

6. Amendment of Section 4.7(b). Section 4.7(b) of the Program Agreement is
hereby amended by deleting the second sentence in such section in its entirety.

7. Amendment of Section 9.3(c). Section 9.3(c) of the Program Agreement is
hereby amended by replacing such Section in its entirety with the following:

(c) Card Association Compensation. The Parties hereby agree to the terms and
conditions set forth on Schedule 9.3(c).

8. Amendment of Section 11.4(g). Section 11.4(g) of the Program Agreement is
hereby amended by adding the following sentence at the end of such Section
immediately after the last sentence thereof:

For the avoidance of doubt, “Special Condition” shall not include any Applicable
Order or any other requirement of Applicable Law affecting the operation of the
Program to the extent relating to or resulting from actions taken to maintain
the existence of FDS Bank with the Office of Thrift Supervision.

 

3



--------------------------------------------------------------------------------

9. Amendment of Section 12.1. Section 12.1 of the Program Agreement is hereby
amended by adding the words “, including, without limitation, the facilities of
any third-party collection agency utilized in connection with the Program,”
immediately after the word “facility” and immediately prior to the word
“related.”

10. Amendment of Section 12.2. Section 12.2 of the Program Agreement is hereby
amended by adding the words “, including any third-party collection agency
utilized by such Party in connection with the Program,” immediately after the
word “Party” and immediately prior to the words “to ensure” in clause (ii) of
Section 12.2.

11. Amendment of Section 16.2(d). Section 16.2(d) of the Program Agreement is
hereby amended by adding the words “constituting Program Assets” immediately
after the words “Cardholder Indebtedness” in each instance in which the words
“Cardholder Indebtedness” appear. Section 16.2(d) of the Program Agreement is
hereby further amended by adding the words “under any Employee Account owned by
FDS Bank at any time after the Effective Time or under any Account” immediately
after the words “was outstanding” and immediately before the words “at the time
of the First Closing” in the last sentence of Section 16.2(d).

12. Amendment to Section 18.2.

(a) Section 18.2 of the Program Agreement is hereby amended by adding the words
“(a) the rights and obligations of Citibank, N.A. set forth in Schedule 2.1(b)
(including the exhibits thereto) shall not be assigned to CEBA Bank, and (b)”
immediately after the words “consent, provided, however, that” and immediately
before the words “the indemnification obligations”.

(b) Section 18.2 of the Program Agreement is hereby further amended by replacing
the words “provided, further, that FDS Bank may assign” with the words
“provided, further, that each of FDS Bank, Macy’s and Bloomingdales may assign”.

13. Amendment of Section 18.3. Section 18.3 of the Program Agreement is hereby
amended by adding “2.1(b),” immediately after “set forth in Sections” and
immediately before “18.1 or 18.2”.

14. Amendment of Schedule 1.1(i).

(a) Schedule 1.1(i) of the Program Agreement is hereby amended by adding the
following text (formatted flush left) below the definition of “FDS Profit Share”
and above the definition of “Pre-Tax Adjusted ROAA”:

The FDS Profit Share will be calculated monthly based on the sum of the monthly
Pre-Tax Profit for the period from the beginning of the then-current Fiscal Year
through the end of the preceding Fiscal Month.

 

4



--------------------------------------------------------------------------------

(b) Schedule 1.1(i) of the Program Agreement is hereby further amended by
replacing the definition of “Pre-Tax Adjusted ROAA” in its entirety with the
following:

“Pre-Tax Adjusted ROAA” equals (a) Pre-Tax Profit divided by (b) an amount equal
to the product of (i) Average Receivables divided by the total number of days in
the applicable Fiscal Year multiplied by (ii) the number of days to date in the
applicable Fiscal Year.

15. New Schedule 2.1(b). The Program Agreement is hereby amended by adding a new
Schedule 2.1(b) attached hereto.

16. Amendment of Schedule 9.3(a). Section (i) of Schedule 9.3(a) of the Program
Agreement is hereby amended by replacing such section in its entirety with the
following:

(i) Card Association Arrangements. The amounts payable to FDS Bank pursuant to
Section 9.3(c) for the prior Fiscal Month.

17. New Schedule 9.3(c). The Program Agreement is hereby amended by adding a new
Schedule 9.3(c) attached hereto.

18. Macy’s and Bloomingdales. The parties hereto hereby agree that Macy’s and
Bloomingdale’s shall be parties to the Program Agreement.

19. Capacity; Authorization; Validity.

(a) FDS hereby represents and warrants to Bank as of the date hereof:

(i) Each FDS Company has all necessary corporate or similar power and authority
to (A) execute and enter into this Amendment and (B) perform the obligations
required of such FDS Company hereunder and the other documents, instruments and
agreements to be executed and delivered by such FDS Company pursuant hereto.

(ii) The execution and delivery by the FDS Companies of this Amendment and all
documents, instruments and agreements executed and delivered by the FDS
Companies pursuant hereto, and the consummation by the FDS Companies of the
transactions specified herein, have been duly and validly authorized and
approved by all necessary corporate or similar actions of the FDS Companies.

(iii) This Amendment (A) has been duly executed and delivered by the FDS
Companies, (B) constitutes the valid and legally binding obligation of the FDS
Companies, and (C) is enforceable against the FDS Companies in accordance with
its terms (subject to applicable bankruptcy, insolvency, reorganization,
receivership or other laws affecting the rights of creditors generally and by
general equity principles including those respecting the availability of
specific performance).

(b) Bank hereby represents and warrants to the FDS Companies as of the date
hereof:

(i) Bank has all necessary corporate or similar power and authority to
(A) execute and enter into this Amendment and (B) perform the obligations
required of it hereunder and the other documents, instruments and agreements to
be executed and delivered by Bank pursuant hereto.

 

5



--------------------------------------------------------------------------------

(ii) The execution and delivery by Bank of this Amendment and all documents,
instruments and agreements executed and delivered by Bank pursuant hereto, and
the consummation by Bank of the transactions specified herein, has been duly and
validly authorized and approved by all necessary corporate or similar actions of
Bank.

(iii) This Amendment (A) has been duly executed and delivered by Bank,
(B) constitutes the valid and legally binding obligation of Bank and (C) is
enforceable against Bank in accordance with its terms (subject to applicable
bankruptcy, insolvency, reorganization, receivership or other laws affecting the
rights of creditors generally and by general equity principles including those
respecting the availability of specific performance).

20. Effect of Amendment. This Amendment is hereby incorporated into and made a
part of the Program Agreement. Except as amended by this Amendment, all terms
and provisions of the Program Agreement shall continue and remain in full force
and effect and binding upon the parties thereto.

21. Binding Effect. This Amendment shall be binding in all respects and inure to
the benefit of the successors and permitted assigns of the parties hereto.

22. Governing Law. This Amendment and all rights and obligations hereunder,
including matters of construction, validity and performance, shall be governed
by and construed in accordance with the laws of the State of Delaware applicable
to contracts made to be performed within such State and applicable federal law.

23. Counterparts/Facsimiles. This Amendment may be executed in any number of
counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Amendment, it shall not be necessary to
produce or account for more than one such counterpart. Any facsimile of an
executed counterpart shall be deemed an original.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed as of the date first above written.

 

CITIBANK, N.A. By:   /s/ Ray Quinlan   Name: Ray Quinlan   Title: Executive Vice
President FEDERATED DEPARTMENT STORES, INC. By:   /s/ Karen M. Hoguet   Name:
Karen M. Hoguet   Title: Executive Vice President and Chief Financial Officer
FDS BANK By:   /s/ Susan R. Robinson   Name: Susan R. Robinson   Title:
Treasurer FACS GROUP, INC. By:   /s/ Bradley R. Mays   Name: Bradley R. Mays  
Title: Vice President MACY’S DEPARTMENT STORES, INC. By:   /s/ Bradley R. Mays  
Name: Bradley R. Mays   Title: Vice President BLOOMINGDALES, INC. By:   /s/
Bradley R. Mays   Name: Bradley R. Mays   Title: Vice President



--------------------------------------------------------------------------------

Schedule 2.1(b)

Employee Accounts

Notwithstanding anything to contrary contained in this Agreement, this Schedule
2.1(b) shall be applicable to all Employee Accounts. Except as otherwise set
forth in this Schedule 2.1(b), Employee Accounts shall be “Accounts” under this
Agreement and all Cardholder Indebtedness existing under Employee Accounts shall
be “Cardholder Indebtedness” under this Agreement. The capitalized terms
“Prime,” “Prime Master Trust” and “Prime Securitization Documents” used in this
Schedule 2.1(b) and the exhibits hereto shall have the meanings assigned to them
in the Purchase Agreement.

1. Ownership of Employee Accounts. FDS Bank shall offer and issue the Employee
Accounts. FDS Bank shall be the sole and exclusive owner of all Employee
Accounts (except to the extent transferred to CEBA Bank pursuant to this
Schedule 2.1(b) upon ceasing to be Employee Accounts), Cardholder Indebtedness
under the Employee Accounts (except to the extent transferred to Prime, Bank or
its designee pursuant to this Schedule 2.1(b)) and Account Documentation with
respect to Employee Accounts (except to the extent transferred and assigned to
CEBA Bank pursuant to this Schedule 2.1(b)). All purchases by Cardholders that
are charged on the Employee Accounts and the Cardholder Indebtedness under
Employee Accounts shall create a relationship of debtor and creditor between the
Cardholders and FDS Bank, respectively. None of the FDS Companies or their
Affiliates, other than FDS Bank, shall be considered a creditor with respect to
any Employee Account or the Cardholder Indebtedness arising thereunder. FDS Bank
shall fund all Cardholder Indebtedness under the Employee Accounts until such
time as such Cardholder Indebtedness is transferred to Prime, Bank (or its
designee) pursuant to this Schedule 2.1(b).

2. Prepaid Employee Accounts. In the case of any employee of FDS or any of its
Subsidiaries who applies for an FDS Credit Card but is not approved for a
Private Label Account in accordance with the Risk Management Policies applicable
to Employee Accounts, FDS Bank may offer, or cause to be offered, and FDS Bank
may issue, or arrange for the issuance of, a Prepaid Employee Account.

3. Ancillary Products. Unless otherwise determined by the Operating Committee,
Bank shall offer and issue (or arrange to be issued by an Affiliate or another
third party acceptable to FDS or currently offering such products on Bank’s
behalf) the Approved Ancillary Products with respect to Employee Accounts to the
same extent Approved Ancillary Products are offered and issued with respect to
similar non-Employee Accounts hereunder.

4. Transfer of Cardholder Indebtedness Under Employee Accounts. All Cardholder
Indebtedness under the Employee Accounts (but not the Employee Accounts
themselves) shall be transferred to:

(a) Prime pursuant to the Prime Securitization Documents until the termination
of the Prime Master Trust; and



--------------------------------------------------------------------------------

(b) from and after the termination of the Prime Master Trust, to Bank or its
designee (which shall be a wholly-owned subsidiary of Bank or securitization
vehicle of Bank used to securitize Cardholder Indebtedness under the Accounts as
permitted pursuant to Section 18.1 of this Agreement) one Business Day after the
creation of such Cardholder Indebtedness or such other time frame as may be
agreed upon by the Operating Committee for a price equal to [redacted] (paid by
wire transfer of immediately available funds to an account designated in writing
by FDS Bank) on the terms and conditions set forth in Exhibit A to this Schedule
2.1(b); provided that Bank shall not be required to accept the transfer of any
Cardholder Indebtedness pursuant to this Schedule 2.1(b) if the FDS Policies and
Terms (as defined below) are not substantially similar to the Risk Management
Policies and terms and conditions applicable to similar non-Employee Accounts
hereunder, which determination shall be made by Bank in its reasonable
discretion (other than such FDS Policies and Terms that differ as a result of
the different domicile of FDS Bank and CEBA Bank)). If Cardholder Indebtedness
under any Employee Account is not transferred to Bank or its designee pursuant
to the proviso in the preceding sentence, this Agreement shall be deemed
inapplicable to such Employee Account. So long as FDS Bank retains Cardholder
Indebtedness pursuant to the foregoing provisions of this section 4: (i) such
Cardholder Indebtedness shall cease to be “Cardholder Indebtedness” for any
purpose under this Agreement and such Employee Account shall cease to be an
“Account” for any purpose under this Agreement; (ii) such Employee Account shall
continue to be serviced, as reasonably practicable, in a manner consistent with
Accounts hereunder, subject to such adjustments to the servicing fees payable in
respect thereof as are necessary to reflect any additional costs incidental to
such servicing; and (iii) FDS Bank shall be entitled to administer such Employee
Account as it deems advisable without regard to the restrictions otherwise
applicable to FDS and its Affiliates hereunder (including the exclusivity
restrictions set forth in Article II hereof) and shall be entitled to retain all
revenues and proceeds therefrom.

5. Transfer of Employee Accounts. In the event an Employee Account ceases to be
an Employee Account, such Account shall be transferred to CEBA Bank (together
with the applicable Account Documentation and an assignment of applicable Credit
Card Agreement) on the terms and conditions set forth in Exhibit B to this
Schedule 2.1(b) within one Business Day following such change in status without
the payment of any amount, provided that [redacted]. In the event an Account
becomes an Employee Account, such Account shall be transferred to FDS Bank
(together with the applicable Account Documentation and an assignment of
applicable Credit Card Agreement) on the terms and conditions set forth in
Exhibit C to this Schedule 2.1(b) within one Business Day following such change
in status without the payment of any amount.

6. Risk Management and Cardholder Terms. [redacted] (collectively, the “FDS Bank
Policies and Terms”) and notwithstanding Section 3.2(g) and Schedule 3.2(g),
changes to the FDS Bank Policies and Terms shall be FDS Matters. Without
limiting the foregoing, however, the Parties intend for the FDS Bank Policies
and Terms to be, to the extent permitted by Applicable Law, the same as the Risk
Management Policies and the terms and conditions applicable to similar
non-Employee Accounts hereunder. FDS Bank shall give written notice to Bank at
least thirty (30) days prior to any change in the FDS Bank Policies and Terms
(each such notice, an “FDS Bank Policy Change Notice”), which notice shall
include the effective date of such change; provided that such notice need not be
given to the extent the same change is made to the Risk Management Policies or
the terms and conditions applicable to similar non-Employee Accounts hereunder.



--------------------------------------------------------------------------------

7. Cardholder Data. The Cardholder Data applicable to Employee Accounts shall be
the property of and exclusively owned by FDS Bank and the applicable privacy
policy shall be the FDS Bank privacy policy. FDS Bank may use and disclose
Cardholder Data applicable to Employee Accounts in compliance with Applicable
Law and the FDS Bank privacy policy.

8. Securitization. Bank and its Affiliates shall have the right to securitize or
participate the Cardholder Indebtedness under the Employee Accounts solely to
the extent such Cardholder Indebtedness has been transferred to Prime, Bank or
its designee pursuant to this Schedule 2.1(b)) or the Employee Accounts or any
part thereof and solely to the extent permitted under Section 18.2 of this
Agreement.

[End of Schedule]



--------------------------------------------------------------------------------

Exhibit A to

Schedule 2.1(b)

Transfer of Employee Account Cardholder Indebtedness

The terms and conditions set forth on this Exhibit A to this Schedule 2.1(b)
shall be applicable to all transfers of Cardholder Indebtedness by FDS Bank to
Citibank, N.A. (or its designee) pursuant to Schedule 2.1(b).

1. Transfer of Cardholder Indebtedness.

(a) Prior to the termination of the Prime Master Trust, Cardholder Indebtedness
under any Employee Account (hereinafter, “Employee Account Cardholder
Indebtedness”) shall be transferred to Prime pursuant to the Prime
Securitization Documents.

(b) From and after the termination of the Prime Master Trust, one Business Day
after the creation of any Employee Account Cardholder Indebtedness, subject to
Section 4(b) of Schedule 2.1(b), FDS Bank hereby transfers, assigns and
otherwise conveys to Citibank, N.A. (or its designee), without recourse, all
right, title and interest of FDS Bank, in, to and under such Employee Account
Cardholder Indebtedness, all monies due or to become due with respect thereto
and all proceeds (including “proceeds” as defined in the UCC) thereof. Citibank,
N.A. hereby accepts (for itself or its designee) all right, title and interest
in, to and under such property so transferred. In consideration for each such
transfer, on the day of each such transfer, Citibank, N.A. shall pay (or cause
to paid) to FDS Bank, by wire transfer of immediately available funds to an
account designated by FDS Bank, a dollar amount equal to the aggregate amount of
Employee Account Cardholder Indebtedness transferred to Citibank, N.A. (or its
designee) on the such Business Day.

2. Sale. The Parties intend that each transfer of Employee Account Cardholder
Indebtedness pursuant to this Exhibit A constitutes a sale, and not a secured
borrowing, for all purposes.

3. Representations and Warranties of FDS Bank. FDS Bank makes the following
representations and warranties to Citibank, N.A. as of each date on which a
transfer occurs pursuant to section 1(b) of this Exhibit A solely with respect
to the transfer(s) on such date:

(a) FDS Bank (i) is a federally chartered stock savings bank duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, and (ii) is duly licensed or qualified to do business and is in
good standing as a foreign entity in all jurisdictions in which the conduct of
its business or the activities in which it is engaged makes such licensing or
qualification necessary, except to the extent that its non-compliance would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on FDS Bank’s ability to perform its obligations under this
Exhibit A.



--------------------------------------------------------------------------------

(b) FDS Bank has all necessary corporate power and authority to perform the
obligations required of FDS Bank under this Exhibit A. The consummation by FDS
Bank of the transactions specified in this Exhibit A have been duly and validly
authorized and approved by all necessary corporate actions of the FDS Bank.

(c) All authorizations, consents, orders or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by FDS Bank in connection with the transfer of Employee Account
Cardholder Indebtedness pursuant to section 1 of this Exhibit A have been duly
obtained, effected or given and are in full force and effect.

(d) FDS Bank is the sole owner of and has good and marketable title to the
Employee Account Cardholder Indebtedness. Upon the completion of each transfer
of Employee Account Cardholder Indebtedness pursuant to this Exhibit A, such
Employee Account Cardholder Indebtedness shall vest or be vested in Citibank,
N.A. (or its designee) free and clear of all Liens (as defined in the Purchase
Agreement).

(e) To the Knowledge of FDS Bank, the Employee Account Cardholder Indebtedness
arises from or in connection with a bona fide sale or loan transaction.

4. Representations and Warranties of Citibank, N.A. Citibank, N.A., on behalf of
itself and each of its designees under this Exhibit A, makes the following
representations and warranties to FDS Bank as of each date on which a transfer
occurs pursuant to section 1(b) of this Exhibit A solely with respect to the
transfer(s) on such date:

(a) Citibank, N.A. and each of its designees under this Exhibit A is (i) a
national banking association or a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, and
(ii) duly licensed or qualified to do business and is in good standing as a
foreign entity in all jurisdictions in which the conduct of its business or the
activities in which it is engaged makes such licensing or qualification
necessary, except to the extent that its non-compliance would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
such entity’s ability to perform its obligations under this Exhibit A.

(b) Citibank, N.A. and each of its designees under this Exhibit A has all
necessary corporate power and authority to perform the obligations required of
it under this Exhibit A. The consummation by Citibank, N.A. and each of its
designees under this Exhibit A of the transactions specified in this Exhibit A
have been duly and validly authorized and approved by all necessary corporate
actions of such entity.

(c) All authorizations, consents, orders or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by Citibank, N.A. in connection with the transfer of Cardholder
Indebtedness pursuant to section 1 of this Exhibit A have been duly obtained,
effected or given and are in full force and effect.

 



--------------------------------------------------------------------------------

5. Covenants.

(a) Except for the transfers pursuant to section 1 of this Exhibit A, FDS Bank
will not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien arising through or under FDS Bank on
any of Employee Account Cardholder Indebtedness other than the Lien in favor of
Citibank, N.A. by virtue of this Agreement.

(b) FDS Bank will notify Citibank, N.A. promptly after becoming aware of any
Lien arising through or under FDS Bank on any Employee Account Cardholder
Indebtedness.

6. Documentation. The Parties agree that all transfers of Cardholder
Indebtedness pursuant to this Exhibit A shall be documented by the entry of the
appropriate data on the applicable Systems used by or on behalf of any Party to
service the Accounts and such other legally sufficient evidence and reporting as
shall be mutually agreed upon by the Parties from time to time.

[End of Exhibit]



--------------------------------------------------------------------------------

Exhibit B

to Schedule 2.1(b)

Transfer of Former Employee Accounts

The terms and conditions set forth on this Exhibit B to this Schedule 2.1(b)
shall be applicable to all transfers of Accounts by FDS Bank to CEBA Bank (or
its designee) pursuant to Schedule 2.1(b) at such time as any Accounts owned by
FDS Bank cease to be Employee Accounts (the “Former Employee Accounts”).

1. Transfer of Employee Accounts. Effective at the close of business on each
Business Day, subject to Section 5 of Schedule 2.1(b), FDS Bank hereby
transfers, assigns and otherwise conveys to CEBA Bank (or its designee), without
recourse, all right, title and interest of FDS Bank, in, to and under the Former
Employee Accounts, the Credit Card Agreements relating solely to such Former
Employee Accounts and the Account Documentation relating solely to each such
Former Employee Accounts. CEBA Bank hereby accepts (for itself, or its designee)
all right, title and interest in, to and under such property so transferred. For
the avoidance of doubt, such transfer shall not require any additional payment
by CEBA Bank (or its designee) to FDS Bank.

2. Representations and Warranties of FDS Bank. FDS Bank makes the following
representations and warranties to CEBA Bank as of each date on which a transfer
occurs pursuant to section 1 of this Exhibit B solely with respect to the
transfer(s) on such date:

(a) FDS Bank (i) is a federally chartered stock savings bank duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, and (ii) is duly licensed or qualified to do business and is in
good standing as a foreign entity in all jurisdictions in which the conduct of
its business or the activities in which it is engaged makes such licensing or
qualification necessary, except to the extent that its non-compliance would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on FDS Bank’s ability to perform its obligations under this
Exhibit B.

(b) FDS Bank has all necessary corporate power and authority to perform the
obligations required of FDS Bank under this Exhibit B. The consummation by FDS
Bank of the transactions specified in this Exhibit B have been duly and validly
authorized and approved by all necessary corporate actions of the FDS Bank.

(c) All authorizations, consents, orders or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by FDS Bank in connection with the transfer of Former Employee Accounts
pursuant to section 1 of this Exhibit B have been duly obtained, effected or
given and are in full force and effect.

(d) FDS Bank is the sole owner of and has good and marketable title to the
Former Employee Accounts. Upon the completion of each transfer of Former
Employee Accounts pursuant to this Exhibit B, all right, title and interest in
and to the Former Employee Accounts shall vest or be vested in CEBA Bank (or its
designee) free and clear of all Liens (as defined in the Purchase Agreement).



--------------------------------------------------------------------------------

(e) To the Knowledge of FDS Bank, each Credit Card Agreement with respect to
each Former Employee Account is a valid and legally binding obligation of each
obligor thereunder, including any cosigner, guarantor or surety, and is
enforceable against such obligors in accordance with its terms, subject to
(i) possible claims and defenses on disputed card transactions asserted by a
Cardholder, (ii) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other laws relating to or affecting creditors’ rights
generally and the effect of general equitable principles, and (iii) the
Servicemembers Civil Relief Act.

(f) Each Former Employee Account complies in all material respects with the
applicable Credit Card Agreement.

(g) All Former Employee Account applications have been taken and evaluated and
applicants notified in a manner that complied with all Applicable Law and the
FDS Bank Policies and Terms.

(h) All Former Employee Accounts have been underwritten, maintained and serviced
in compliance with all Applicable Law and the FDS Bank Policies and Terms.

(i) All disclosures made in connection with the Former Employee Accounts
complied in all material respects with all Applicable Law and the FDS Bank
Policies and Terms.

3. Representations and Warranties of CEBA Bank. CEBA Bank, on behalf of itself
and each of its designees under this Exhibit B, makes the following
representations and warranties to FDS Bank as of each date on which a transfer
occurs pursuant to section 1 of this Exhibit B solely with respect to the
transfer(s) on such date:

(a) CEBA Bank and each of its designees under this Exhibit B is (i) a federally
chartered bank or a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and (ii) duly
licensed or qualified to do business and is in good standing as a foreign entity
in all jurisdictions in which the conduct of its business or the activities in
which it is engaged makes such licensing or qualification necessary, except to
the extent that its non-compliance would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on such entity’s
ability to perform its obligations under this Exhibit B.

(b) CEBA Bank and each of its designees under this Exhibit B has all necessary
corporate power and authority to perform the obligations required of it under
this Exhibit B. The consummation by CEBA Bank and each of its designees under
this Exhibit B of the transactions specified in this Exhibit B have been duly
and validly authorized and approved by all necessary corporate actions of such
entity.



--------------------------------------------------------------------------------

(c) All authorizations, consents, orders or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by CEBA Bank in connection with the transfer of Former Employee
Accounts pursuant to section 1 of this Exhibit B have been duly obtained,
effected or given and are in full force and effect.

4. Documentation. The Parties agree that all transfers of Accounts pursuant to
this Exhibit B shall be documented by the entry of the appropriate data on the
applicable Systems used by or on behalf of any Party to service the Accounts and
such other legally sufficient evidence and reporting as shall be mutually agreed
upon by the Parties from time to time.

[End of Exhibit]



--------------------------------------------------------------------------------

Exhibit C to

Schedule 2.1(b)

Transfer of Converted Employee Accounts

The terms and conditions set forth on this Exhibit C to this Schedule 2.1(b)
shall be applicable to all transfers of Accounts by CEBA Bank to FDS Bank
pursuant to Schedule 2.1(b) at such time as any Accounts owned by CEBA Bank
become Employee Accounts (the “Converted Employee Accounts”).

1. Transfer of Employee Accounts. Effective at the close of business on each
Business Day, CEBA Bank hereby transfers, assigns and otherwise conveys to FDS
Bank (or its designee), without recourse, all right, title and interest of CEBA
Bank, in, to and under the Converted Employee Accounts, the Credit Card
Agreements relating solely to such Converted Employee Accounts and the Account
Documentation relating solely to each such Converted Employee Accounts. FDS Bank
hereby accepts all right, title and interest in, to and under such property so
transferred. For the avoidance of doubt, such transfer shall not require any
additional payment by FDS Bank to CEBA Bank.

2. Representations and Warranties of CEBA Bank. CEBA Bank makes the following
representations and warranties to FDS Bank as of each date on which a transfer
occurs pursuant to section 1 of this Exhibit C solely with respect to the
transfer(s) on such date:

(a) CEBA Bank (i) is a federally chartered bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, and
(ii) is duly licensed or qualified to do business and is in good standing as a
foreign entity in all jurisdictions in which the conduct of its business or the
activities in which it is engaged makes such licensing or qualification
necessary, except to the extent that its non-compliance would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
CEBA Bank’s ability to perform its obligations under this Exhibit C.

(b) CEBA Bank has all necessary corporate power and authority to perform the
obligations required of CEBA Bank under this Exhibit C. The consummation by CEBA
Bank of the transactions specified in this Exhibit C have been duly and validly
authorized and approved by all necessary corporate actions of the CEBA Bank.

(c) All authorizations, consents, orders or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by CEBA Bank in connection with the transfer of Converted Employee
Accounts pursuant to section 1 of this Exhibit C have been duly obtained,
effected or given and are in full force and effect.

(d) CEBA Bank is the sole owner of and has good and marketable title to the
Converted Employee Accounts. Upon the completion of each transfer of Converted
Employee Accounts pursuant to this Exhibit C, all right, title and interest in
and to the Converted Employee Accounts shall vest or be vested in FDS Bank free
and clear of all Liens (as defined in the Purchase Agreement).



--------------------------------------------------------------------------------

(e) To the Knowledge of CEBA Bank, each Credit Card Agreement with respect to
each Converted Employee Account is a valid and legally binding obligation of
each obligor thereunder, including any cosigner, guarantor or surety, and is
enforceable against such obligors in accordance with its terms, subject to
(i) possible claims and defenses on disputed card transactions asserted by a
Cardholder, (ii) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other laws relating to or affecting creditors’ rights
generally and the effect of general equitable principles, and (iii) the
Servicemembers Civil Relief Act.

(f) Each Converted Employee Account complies in all material respects with the
applicable Credit Card Agreement with respect to the period from and after the
Effective Time Law (to the Knowledge of CEBA Bank to the extent such functions
are performed by an FDS Company pursuant to this Agreement).

(g) From and after the Effective Time, all Converted Employee Account
applications have been taken and evaluated and applicants notified in a manner
that complied with all Applicable Law (to the Knowledge of CEBA Bank to the
extent such functions are performed by an FDS Company pursuant to this
Agreement).

(h) From and after the Effective Time, all Converted Employee Accounts have been
underwritten, maintained and serviced in compliance with all Applicable Law (to
the Knowledge of CEBA Bank to the extent such functions are performed by an FDS
Company pursuant to this Agreement).

(i) All disclosures made in connection with the Converted Employee Accounts
complied in all material respects with all Applicable Law.

3. Representations and Warranties of FDS Bank. FDS Bank makes the following
representations and warranties to CEBA Bank as of each date on which a transfer
occurs pursuant to section 1 of this Exhibit C solely with respect to the
transfer(s) on such date:

(a) FDS Bank (i) is a federally chartered stock savings bank duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, and (ii) is duly licensed or qualified to do business and is in
good standing as a foreign entity in all jurisdictions in which the conduct of
its business or the activities in which it is engaged makes such licensing or
qualification necessary, except to the extent that its non-compliance would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on FDS Bank’s ability to perform its obligations under this
Exhibit C.

(b) FDS Bank has all necessary corporate power and authority to perform the
obligations required of FDS Bank under this Exhibit C. The consummation by FDS
Bank of the transactions specified in this Exhibit C have been duly and validly
authorized and approved by all necessary corporate actions of the FDS Bank.



--------------------------------------------------------------------------------

(c) All authorizations, consents, orders or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by FDS Bank in connection with the transfer of Converted Employee
Accounts pursuant to section 1 of this Exhibit C have been duly obtained,
effected or given and are in full force and effect.

4. Documentation. The Parties agree that all transfers of Accounts pursuant to
this Exhibit C shall be documented by the entry of the appropriate data on the
applicable Systems used by or on behalf of any Party to service the Accounts and
such other legally sufficient evidence and reporting as shall be mutually agreed
upon by the Parties from time to time.

[End of Exhibit]



--------------------------------------------------------------------------------

Schedule 9.3(c)

Card Association Compensation

(i) [redacted]

(ii) [redacted]

(iii) [redacted]

(iv) The following capitalized terms used in this Schedule 9.3(c) have the
meanings given to such terms below.

“Actual Service Fees” means, at any date, the aggregate of the actual service
fees paid by Bank or its Affiliates to the Card Association in respect of the
Program during the period from the Effective Time to such date.

“Actual Visa Amounts” means the aggregate of all amounts payable by Bank
pursuant to section (ii) of this Schedule 9.3(c), [redacted].

“Assumed Service Fees” means, at any date, the aggregate of the service fees
that would have been payable by FDS Bank to the Card Association pursuant to the
Visa Commitment Document during the period from the Effective Time to such date
assuming FDS Bank owned all of the General Purpose Accounts during such period
and the Card Association Contract, as it existed immediately prior to the
Effective Time, was in effect for the entirety of such period.

“Assumed Visa Amounts” means, at any date, all amounts that would have been
[redacted].

“Remaining Servicing Fee Benefit” means, at any date, [redacted].

[End of Schedule]